DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 7/12/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for any items that have been lined through by the examiner. 
Foreign Language Patent Documents, cite No. 5, DE 3100479 A1, is completely in German, and no explanation of its relevance is included. 

Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 27: “attained” appears instead of, perhaps, obtained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faber et al. (DE 102007042220, see English translation of Description, PTO-892, attached). 
As to claim 11, Faber discloses a method for operating an ultrasonic measuring device (paragraph [0057]), the method comprising: 
receiving echo amplitudes (paragraphs [0008], [0028]); 
ascertaining object distances for the received echo amplitudes (paragraph [0029]); 
computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance (paragraphs [0031]-[0037], comparing the received echo amplitude at a certain object distance with a reference echo amplitude at the same object distance; two quantities are normally compared by subtracting or dividing the two quantities, and this is considered implicitly disclosed); 
encoding the normalized echo amplitudes (paragraph [0011](h)); and 
transmitting the encoded echo amplitudes to a control unit (paragraph [0016]). 
As to claim 12, Faber further discloses that a sequence of echo amplitudes of ultrasonic pulses emitted in chronological succession is received after reflection on an object (paragraph [0008]), and the sequence of normalized echo amplitudes computed therefrom is analyzed for ascertaining the significance of the object (paragraphs [0009], [0049], [0051]). 
As to claim 14, Faber further discloses that a reference object on which the reference echo amplitude is based on one of a tube, a vertical wall, or a sphere (FIG. 3A; paragraphs [0032]-[0033]). 
As to claim 18, Faber discloses a system for operating an ultrasonic measuring device, having at least one transceiver unit for emitting ultrasonic pulses and receiving echo amplitudes (Abstract; paragraphs [0001], [0008], [0028], [0057]), comprising: 
a first module for ascertaining object distances for received echo amplitudes (paragraph [0029]); 
a second module for computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance (paragraphs [0031]-[0037], comparing the received echo amplitude at a certain object distance with a reference echo amplitude at the same object distance; two quantities are normally compared by subtracting or dividing the two quantities, and this is considered implicitly disclosed); and 
a third module for encoding the normalized echo amplitudes and transmitting them to a control unit (paragraphs [0008]-[0011], [0016], [0018]). 
As to claim 19, Faber discloses a vehicle (Abstract), comprising: 
a driving assistance system for operating an ultrasonic measuring device (paragraph [0060]), having at least one transceiver unit for emitting ultrasonic pulses and receiving echo amplitudes (Abstract; paragraphs [0001], [0008], [0028], [0057]), including: 
a first module for ascertaining object distances for received echo amplitudes (paragraph [0029]); 
a second module for computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance (paragraphs [0031]-[0037], comparing the received echo amplitude at a certain object distance with a reference echo amplitude at the same object distance; two quantities are normally compared by subtracting or dividing the two quantities, and this is considered implicitly disclosed); and 
a third module for encoding the normalized echo amplitudes and transmitting them to a control unit (paragraphs [0008]-[0011], [0016], [0018]). 
As to claim 20, Faber discloses a non-transitory computer readable medium having a computer program, which is executable by a processor (paragraph [0018], the program has to be available whenever the vehicle is used, hence would be on a non-transitory computer readable medium; paragraph [0026]), comprising: 
a program code arrangement having program code for operating an ultrasonic measuring device (paragraphs [0026], [0027], e.g., “program-controlled device”; paragraph [0057]), by performing the following: 
receiving echo amplitudes (paragraphs [0008], [0028]); 
ascertaining object distances for the received echo amplitudes (paragraph [0029]); 
computing normalized echo amplitudes for the received echo amplitudes, a received echo amplitude with a certain object distance being divided by a reference echo amplitude for the same or a similar object distance (paragraphs [0031]-[0037], comparing the received echo amplitude at a certain object distance with a reference echo amplitude at the same object distance; two quantities are normally compared by subtracting or dividing the two quantities, and this is considered implicitly disclosed); 
encoding the normalized echo amplitudes (paragraph [0011](h)); and 
transmitting the encoded echo amplitudes to a control unit (paragraph [0016]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faber in view of Danz et al. (EP 1643271, see English translation of Description, PTO-892, attached). 
As to claim 13, Faber teaches the method of claim 12 as discussed above.  However, Faber does not teach comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object.  Danz teaches comparing received and processed echoes for ascertaining a characteristic of a reflector (paragraphs [0037]-[0039]), and therefore suggests comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 12 as taught by Faber in combination with comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object as suggested by Danz, since such combination provides guidance to a driver regarding a detected obstacle. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faber in view of Gotzig et al. (DE 102006053267). 
As to claim 13, Faber teaches the method of claim 12 as discussed above.  However, Faber does not teach comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object.  Gotzig teaches discriminating among possible types of obstacles responsible for a detected echo (paragraphs [0033]-[0035]), and therefore suggests comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 12 as taught by Faber in combination with comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object as suggested by Gotzig, since such combination provides guidance to a driver regarding a detected obstacle. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faber in view of Spyropulos et al. (EP 1923717). 
As to claim 13, Faber teaches the method of claim 12 as discussed above.  However, Faber does not teach comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object.  Spyropulos teaches collecting echo data and comparing with stored data sets for object characterization (paragraphs [0031], [0032], [0035], [0036]), and therefore suggests comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 12 as taught by Faber in combination with comparing the sequence of computed normalized echo amplitudes for various reference objects for ascertaining the significance of the object as suggested by Spyropulos, since such combination provides guidance to a driver regarding a detected obstacle. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faber in view of Zolliker (US 2004/0041940). 
As to claim 15, Faber teaches the method of claim 11 as discussed above.  However, Faber does not teach that the encoding encompasses logarithmization of the normalized echo amplitudes.  However, such technique is a generally known measure in signal processing,  Moreover, Zolliker teaches such logarithmization (paragraph [0023]), and therefore suggests that the encoding encompasses logarithmization of the normalized echo amplitudes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 11 as taught by Faber in combination with the encoding encompassing logarithmization of the normalized echo amplitudes as suggested by Zolliker, since such combination enables accommodating a wider dynamic range among processed values. 
As to claim 16, Faber as modified by Zolliker teaches the method of claim 15 as just discussed.  However, Faber does not teach that the logarithmization is performed using a table.  However, such technique is a generally known measure in numerical processing,  Moreover, Zolliker teaches such use of a look-up table, in particular for logarithmization (paragraph [0023]), and therefore suggests that the logarithmization is performed using a table.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 11 as taught by Faber in combination with the logarithmization being performed using a table as suggested by Zolliker, since such combination enables more efficient use of computation resources. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Faber in view of Okamura et al (US 4,032,913). 
As to claim 17, Faber teaches the method of claim 11 as discussed above.  However, Faber does not teach that the echo amplitudes are discretized as 6-bit values.  
Okamura teaches digitization as 6-bit values in data processing (col. 7, line 39 to col. 8, line 6), and therefore suggests that the echo amplitudes are discretized as 6-bit values.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 11 as taught by Faber in combination with the echo amplitudes being discretized as 6-bit values as suggested by Okamura, since such combination enables suitable data compression. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645